Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/376,690 filed on April 5, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on February 16, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on October 9, 2020. Applicant filed for a petition for extension of time under the provisions of 37 CFR 1.136(a) to extend the period of time for reply and paid the fee for a two-month extension pursuant to 37 CFR 1.17(a)(2).
Applicant has amended claims 1 and 8, and has canceled claims 4 and 10. Claims 1-3, 5-9 and 11-13 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on February 16, 2021 have been fully considered.
With respect to objection to specification, in view of amendments made to specification, the objection is hereby withdrawn.
With respect to rejection of claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2004/0101056 A1 in view of Amer et al., US 

	Examiner’s Note: Applicant makes references to “morphological feature of motion vector maps”. While the term “morphological feature” is not a commonly used term of art in video/image coding and processing, par. 10 of PGPUB reads:
“the morphological feature includes one or more of a number of isolated macro blocks, second order statistics and a number of homogeneous areas per frame.”
Accordingly, “morphological feature” is interpreted as a number of isolated MBs of a number of homogeneous areas (areas that have high spatial correlation with one another, as shown in FIGS. 1A-1B) which, in the art of video/image coding and processing, are commonly referred to as “motion vector texture map”.
Also, with respect to the limitation in claim 1 that recites:
“determine if the video includes embedded information” while the phrase “embedded information” does not rise to the level of indefiniteness, the term may be interpreted broadly to include such information as metadata, syntax information or header data or even edge-related data (where the latter would remain “hidden” without edge detection processing) which are included in the video stream but are “hidden in the video” [see PGPUB, par. 7].  Accordingly, the term “embedded information” will be interpreted accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2004/0101056 A1 (hereinafter “Wong”) in view of Amer et al., US 10,169,843 B1 (hereinafter “Amer”) and further in view of Baluja, US 2020/0184592 A1 (hereinafter “Baluja”).
With respect to claim 1, Wong discloses a system [abstract, FIG. 1, par. 10], comprising: a display [par. 37] and a processor [FIG. 1, par. 28 – ref. to CPU, not shown in FIG. 1 but clearly present], wherein the processor is configured to: generate a motion vector map from a video [par. 25 – generating “a motion vector texture map based in motion vector data” involves generating “a motion vector map”], extract a morphological feature from the motion vector map [par. 25 – ref. to “motion vector texture map”]. But Wong does not explicitly disclose the limitations to evaluate the morphological feature of the motion vector map, and determine if the video includes embedded information. However, Amer discloses the limitations to evaluate the morphological feature of the motion vector map [col. 2, lines 36-45 particularly lines 42-45: “The rendering processor also analyzes groups of pixels of the N image and identifies which groups of pixels of the N image contain edges as well as the strength of the edges, and it may calculate other relevant metrics”, and determine if the video includes embedded information [col. 5, lines 63-67 cont’d. col. 6 lines 1-9: “The edge detector 260 is configured to identify edges of objects based on the motion map generated by the motion map generator 255. wherein the embedded information is hidden in the video. However, Baluja discloses a system [abstract] and a method [abstract] wherein the embedded information is hidden in the video [pars. 26 and 38].
Therefore, in view of disclosures by Amer and Baluja, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wong with Amer and Baluja with the motivation to devise a system and a method for hiding images, which includes inputting a package image and a cover image into an image and generating a carrier image as an output, the carrier image comprising the package image hidden within the cover image [Baluja: abstract].
With respect to claim 2, Wong, Amer and Baluja, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wong discloses the limitation further comprising a memory, wherein the memory is configured to store data of the video [FIG. 1, par. 37, memory 130]. Therefore, it would 
With respect to claim 3, Wong, Amer and Baluja, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wong discloses the limitation wherein the display is configured to output an indication of the embedded information [pars. 37, 51]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 5, Wong, Amer and Baluja, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wong discloses the limitation wherein the processor is configured to perform classification via a support vector machine algorithm [par. 8 – ref. to programmable pixel shaders that render images based on primitive or objects employing texture maps, noting that references to 3D is not restrictive]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Wong, Amer and Baluja, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wong discloses the limitation wherein the video is in a compressed format [par. 29]. Therefore, it would have been obvious to a person of ordinary skill in the art before the 
With respect to claim 7, Wong, Amer and Baluja, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Amer discloses the limitation wherein the morphological feature includes one or more of a number of isolated macro blocks, second order statistics and a number of homogeneous areas per frame [col. 2, lines 36-45 particularly lines 42-45 – see notes under the above rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 8-9 and 11-13, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3, and 5-7, respectively. Therefore, claims 8-9 and 11-13 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3 and 5-7, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Nagashima et al., US 2019/0005633 A1, discloses system and method for image processing.
Takahashi, US 2013/0308005 A1, discloses image processing apparatus and method.
Zuo et al., US 2009/0213933 A1, discloses texture sensitive temporal filtering.
Springer et al., US 2012/0219229 A1, discloses apparatus and method for image enhancement.
Ohira, US 2009/0086821 A1, discloses system and method for image processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485